DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2022 has been entered.  
Applicant has amended claims 1, 4, 9-12, and added claims 13-15 as new. Claims 1-15 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1, 11 and 12 are in independent form. 

Response to Arguments
Applicant’s arguments filed October 19, 2022 have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 1, 11 and 12, the limitation “...detecting a user input to interact with a physical button associated with the electronic device; and in response to detecting the user input: in accordance with a determination that the electronic device is underwater, performing a first operation, and in accordance with a determination that the electronic device is not underwater, forgoing performing the first operation” is unclear in terms of what that first operation is because what if the physical key is a power on/off key, does that mean when the device is underwater it cannot power on/off? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US PGPub. No. 2018/0157368; Filed: Nov. 21, 2017) (hereinafter PARK) in view of Gu et al. (CN102929424; Filed: 09/14/2012) (hereinafter Gu).

In reference to independent claim 1:
PARK teaches a method comprising: at an electronic device in communication with a display device and one or more input devices: displaying, via the display device, a user interface, wherein: in accordance with a determination that the electronic device is underwater, the user interface is a first user interface that includes a first set of one or more affordances that are selectable to access one or more first functions of the electronic device (i.e. ... when the electronic device 100 enters the water... display the second user interface 120... in which icons associated with photography are arranged, adjacent to the right end and the left end of the display 190.... - Paragraphs 52-55; Fig. 1B, 6A etc.), and in accordance with a determination that the electronic device is not underwater, the user interface is a second user interface that includes a second set of one or more affordances, that are selectable to access one or more second functions of the electronic device; while displaying the user interface,...(i.e. ... The electronic device 100 may display a first user interface 110... various icons 112 that enable modification of a photographing setting value may be displayed, for example, on the left side of the display 190... a photography icon 114, a moving image photography icon 116, a mode switching icon 118, etc. may be displayed on the right side of the display 190... - Paragraphs 44-46; Fig. 1A)  PARK does not appear to teach .....detecting a user input to interact with a physical button associated with the electronic device; and in response to detecting the user input: in accordance with a determination that the electronic device is underwater, performing a first operation, and in accordance with a determination that the electronic device is not underwater, forgoing performing the first operation.  However, Gu teaches “...if the mobile terminal at least partially located underwater, then enabling the preset physical key function, to realize control mobile terminal is used under through the physical key...if the mobile terminal is not located at least partially underwater...disabling preset entity key function..... (Paragraphs 50-71)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify PARK to include the teachings of Gu to utilize physical keys to perform certain functions underwater.  Such a person would have been motivated to make this combination according to the aspects of the present invention because it enables user to more accurately control the mobile phone operations underwater (Paragraph 4).

In reference to claim 2:
PARK and Gu teach the method of claim 1, PARK teaches wherein the first set of one or more affordances includes the second set of one or more affordances (i.e. Fig. 1A-1B, 6A etc.). 

In reference to claim 3:
PARK and Gu teach the method of claim 1, PARK teaches wherein the first user interface is a wake screen user interface of the electronic device (i.e. ... when the electronic device 100 enters the water... the electronic device 100 may change the first user interface 110 to the second user interface 120 and display the second user interface 120... - Paragraph 52; In other words, the change activates the user interface for underwater).

In reference to claim 4:
PARK and Gu teach the method of claim 1, PARK teaches wherein the first set of one or more affordances is displayed according to a first arrangement on the user interface, and the second set of one or more affordances is displayed according to a second arrangement, different from the first arrangement, on the user interface (i.e. Fig. 1A-1B, 6A etc.). 

In reference to claim 5:
PARK and Gu teach the method of claim 1, PARK teaches wherein the first set of one or more affordances includes a first affordance that is selectable to access a first function (i.e. ... when the electronic device 100 enters the water... display the second user interface 120... in which icons associated with photography are arranged, adjacent to the right end and the left end of the display 190... use a camera function.... - Paragraphs 52-56; Fig. 1B, 6A etc.), and the second set of one or more affordances includes a second affordance that is selectable to access the first function (i.e. ... the first user interface 110 including icons which enable selection and control of various functions associated with photography using a camera... - Paragraphs 44-46; Fig. 1A). 

In reference to claim 7:
PARK and Gu teach the method of claim 1, PARK teaches wherein the one or more first functions include a respective function of a first respective application installed on the electronic device (i.e. ... a camera application... - Paragraph 14).  

In reference to claim 8:
PARK and Gu teach the method of claim 7, PARK teaches wherein the one or more second functions include a respective function of a second respective application installed on the electronic device (i.e. ... the electronic device 100 may display, on the display 190, the first user interface 110 including icons which enable selection and control of various functions associated with photography using a camera.... - Paragraph 45). 

In reference to claim 9:
PARK and Gu teach the method of claim 1, PARK teaches further comprising: in accordance with the determination that the electronic device is underwater and in accordance with a determination that the electronic device is inactive, displaying the first user interface in response to waking up while the electronic device is underwater (i.e. ... when the electronic device 100 enters the water... the electronic device 100 may change the first user interface 110 to the second user interface 120 and display the second user interface 120.... The processor 230 may change the first user interface displayed on the display 240 to a second user interface and display the second user interface, based on a detection value or a recognition value received from the first sensor 210.... - Paragraphs 52, 63, 125; Note that it is well-known in the art that a smartphone device typically enters in an inactive state when there’s no interaction with the device for a certain period of time and wakes up upon an input event such as a touch event, here the first sensor determines if the device is underwater via a touch and this touch also wakes the device, then display the underwater user interface). 

In reference to claim 10:
PARK and Gu teach the method of claim 1, PARK teaches further comprising: in accordance with the determination that the electronic device is not underwater and in accordance with a determination that the electronic device is inactive, displaying the second user interface in response to waking up while the electronic device is not underwater (i.e. ... The electronic device 100 may display a first user interface 110 on a display 190... - Paragraph 44; In other words the currently displayed first user interface that is not underwater is in a wake state that is typically activated by touching a home/power or on/off button, and it is also well-known in the art that a smartphone device typically enters in an inactive state when there’s no interaction with the device for a certain period of time and wakes up upon an input event such as a touch event). 

In reference to independent claim 11:
A non-transitory computer-readable storage medium including instructions, which when executed by one or more processors of an electronic device, cause the electronic device to perform a method comprising: displaying, via a display device, a user interface, wherein: 
in accordance with a determination that the electronic device is underwater, the user interface is a first user interface that includes a first set of one or more affordances that are selectable to access one or more first functions of the electronic device, including an affordance that corresponds to a first respective function, and in accordance with a determination that the electronic device is not underwater, the user interface is a second user interface that includes a second set of one or more affordances, that are selectable to access one or more second functions of the electronic device; and while displaying the 
- Claim 11 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

In reference to independent claim 12:
An electronic device comprising: one or more processors; and memory storing instructions, which when executed by the one or more processors, cause the electronic device to perform a method comprising: displaying, via a display device, a user interface, wherein: in accordance with a determination that the electronic device is underwater, the user interface is a first user interface that includes a first set of one or more affordances that are selectable to access one or more first functions of the electronic device, including an affordance that corresponds to a first respective function, and in accordance with a determination that the electronic device is not underwater, the user interface is a second 
- Claim 12 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

In reference to claim 14:
PARK and Gu teach the method of claim 1, Gu teaches wherein the first operation comprises switching a focus between a first application affordance and a second application affordance (i.e. ....movement to a target operation icon or menu item, at the same time, pressing
the volume up key and volume down key to confirm the operation of the target application.... -Paragraph 69).  The motivation is the same as in claim 1. 

In reference to claim 15:
PARK and Gu teach the method of claim 1, GU teaches further comprising: in response to detecting the user input and in accordance with the determination that the electronic device is not underwater, performing a second operation different from the first operation (i.e. ... when the normal mode, volume up key and volume down key for adjusting the volume... - Paragraph 69).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify PARK to include the teachings of Gu to have the physical keys to operate at their normal function when not underwater.  Such a person would have been motivated to make this combination according to the aspects of the present invention because it is well-known in the art that physical keys of a device typically already have their respective normal functions assigned so that they can perform their typical assigned functions such as in the case of the volume up and down keys.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US PGPub. No. 2018/0157368; Filed: Nov. 21, 2017) (hereinafter PARK) in view of Gu et al. (CN102929424; Filed: 09/14/2012) (hereinafter Gu) and in further view of JEON (US PGPub. No. 2016/0334935).

In reference to claim 6:
PARK and Gu teach the method of claim 5, wherein the first affordance has a first visual appearance, and the second affordance has a second visual appearance, different from the first visual appearance JEON teaches in Figs. 13-14 that the icons are displayed as small squares when the device is not underwater, when the device is underwater the icons are displayed as large rectangles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify PARK and Gu to include the teachings of JEON to have different visual appearance for the icons that are displayed when underwater or not underwater.  Such a person would have been motivated to make this combination according to the aspects of the present invention because larger size icons are easier and good for user to touch when underwater (Paragraph 99).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US PGPub. No. 2018/0157368; Filed: Nov. 21, 2017) (hereinafter PARK) in view of Gu et al. (CN102929424; Filed: 09/14/2012) (hereinafter Gu) and in further view of TAMAI et al. (US PGPub. No. 2017/0003879) (hereinafter TAMAI).

In reference to claim 13:
PARK and Gu teach the method of claim 1, although PARK and Gu do not explicitly teach wherein the first operation comprises adjusting a zoom level of a camera application.  However, TAMAI teaches “...a zoom-out function is allocated to the UP key and a zoom-in function is allocated to the DOWN key...” (Paragraph 86).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify PARK and Gu to include the teachings of TAMAI to also allocate zoom functions to some physical keys.  Such a person would have been motivated to make this combination according to the aspects of the present invention because it is easier to operate physical keys than virtual buttons when the device is underwater.

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174